Calhoon, J.,
delivered the opinion of the court:
A. -I. Lyon & Go. recovered judgment for about $90 in the court of a justice of the peace against W. I). Turner, the appellee, and then garnished the city of Laurel, the appellant, as a debtor of Turner. The city answered by objecting to being garnished, because a municipality was not subject to such a proceeding. The justice erroneously overruled this, and gave judgment accordingly. The ■ city appealed, and the appeal, for some reason not disclosed, was dismisséd and after-wards it paid Lyon & Go. the amount of the judgment, and obtained an assignment thereof to itself. The city thereupon refused to pay Turner his monthly wages, and he sued it in a court of a justice of the peace, which gave judgment for him. The city appealed to the circuit court, and lost there, also, and appeals to this court.
Turner’s wages, under code, § 1963, par. 10, cl. “a,” were exempt from execution — he being the head of a family; and the city should have set up the fact in its answer to the writ of garnishment. By not doing so, it “deprived the defendant of the exemption which the law affords him,” if its silence were effective, which it is not. See case of Railway Co. v. Whipsker (Tex.), 13 S. W., 639; 8 L. R. A., 321; 19 Am. St. R., 734, and its citations, quoted from in the brief of counsel for appellee. Code 1892, § 2139, marks out the course of the garnished debtor; and, if he fails to observe it, he fails at his own peril. Exemptions are highly favored by the law, and their protection may not be defeated by the intention or negligence of garnishees.

Affirmed.